Citation Nr: 0325573	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 10, 1996, 
for compensation under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 and assigned an 
effective date of July 10, 1996.  The veteran now challenges 
the effective date.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in November 2001.  A transcript of hearing 
testimony is of record.

In a February 2002 decision, the Board denied the veteran's 
claim.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
February 2003, the Veterans Claims Court vacated the Board's 
February 2002 decision and remanded the case for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).


REMAND

In the Joint Motion for Remand dated in February 2003, the 
parties stated that VA had failed to notify the appellant who 
was responsible for obtaining the evidence necessary to 
substantiate his claim.  In a letter dated May 12, 2003, the 
veteran's attorney again asserted that VA had not yet 
provided notice to the appellant about the specific evidence 
that was needed to "substantiate" the claim and had not yet 
notified the appellant which portion of that information and 
evidence, if any, was to be provided by the appellant and 
which portion, if any, VA would attempt to obtain on behalf 
of the appellant.

The United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) and 
19.9(a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO should inform the appellant of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

